Broyles, 0. J.
1. It is well settled that while it is not incumbent upon the judge, in the absence of a timely and appropriate written request, to charge upon the subject of the impeachment of witnesses, yet where that subject is referred to in the charge, all of it that is material and applicable to the facts' of the ease should be given. Rouse v. State, 2 Ga. App. 184 (7) (58 S. E. 416); Harper v. State, 17 Ga. App. 561 (2) (87 S. E. 808).
2. In the chargs of the court in this case the only reference to the law *194upon tlie impeachment of witnesses was as follows: “ I charge you that a witness may be impeached by contradictory statements. This is one of the methods of impeachment recognized by the law.” Under the above ruling, and the facts of the case, the court erred in not giving fuller and more adequate instructions upon this subject, although no request to do so, or to charge at all upon the subject, was presented. On account of this error another trial of the case is required.
Decided April 13, 1919.
Indictment for assault with, intent to murder; from Berrien superior court — Judge Dickerson. January 10, 1920.
Story & Story, for plaintiff in error.
J. D. Lovett, solicitor-general, contra.

Judgment reversed.


Luke and Bloodworth, JJ., concur.